DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2021-01-21 (herein referred to as the Reply) where claim(s) 1-20 are pending for consideration.

35 USC §112(b) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(b) for not particularly pointing out and distinctly claiming the subject matter of the invention.
Claim(s) 6, 14, 17-20
high
The term(s) is a subjective/relative term which renders the claim(s) indefinite. Furthermore, the limitations of the term(s) is/are not defined by claim language and the Specification does not provide a standard for ascertaining the requisite degree. According, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim(s) 7, 15
the packet flow priority indicated by the forwarding policy of the first packet
Due to the insufficient antecedent basis for this limitation in the claim, it is unclear as to how to construe the limitation – for example, it is unclear where this limitation originated and/or if the limitation was intended to refer to a previously cited element.


Claim(s) 4, 12
The claim(s) recite variants of:
a quantity of obtained packets of the first packet flow based on a first cycle in a first time period
none of quantities of packets obtained for K consecutive times changing

It is unclear whether “quantities of packets” in “none of quantities of packets obtained for K consecutive times changing” is referring to the “a quantity of obtained packets” or is attempting to introduce a new quantity.

Claim(s) 4, 12
The claim(s) recite variants of:
in response to none of quantities of packets obtained for K consecutive times changing, determining that the packet time interval is K times the first cycle, 
wherein the plurality of packets are packets obtained in the first time period, and 
K is a positive integer.

Particularly referring to the first paragraph, it is unclear as what this limitation is attempting to convey. It appears the quantity of packets obtained over K consecutive times can change but that does not make sense. In order for “none of quantities of packets obtained for K consecutive times” to never change effectively the obtained quantity of packets must be 0 (i.e., no packets are received). 
In other words, in order to measure the quantity of packets obtained during a period, the obtained quantity of packets is initialized to value 0 at the beginning of the period. When a packet is newly obtained, the quantity is incremented (i.e., changed) from value 0 to value 1. Consequently, any time a receipt of a new packet occurs, an incrementation of the “quantities of packets obtained for K consecutive times” is triggered, which requires a change in said quantities. The only way to achieve a “no change” condition is if no packets are received (i.e., the quantities of packets obtained for K consecutive times remains static at 0). Accordingly, it is unclear how there is a “packet time interval” could exist as a “packet time interval” would require at least two packets that are obtained/received.

Claim(s) 5, 13
The claim(s) recite variants of:
a second cycle in a first time period 
It is unclear whether the claim would require that a first cycle exist since “a second cycle” is introduced without prior introduction of a first cycle. In this sense the Examiner would like clarification of whether the term “second” is used sole as an adjective/descriptor with no temporal or orderly requirement (i.e., second does not require a first rather ‘second’ is simply used as an adjective) or does the term “second” implicitly require a temporal or orderly requirement such that there “first” cycle is implicitly required by the claim.

35 USC §102 - Claim Rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  is/are rejected under AIA  35 U.S.C. 102(a)(1) as being unpatentable over Chao (NPL: Flow Classification for Software-Defined Data Centers Using Stream Mining, 2019)
Claim(s) 1, 9
Chao teaches 
receiving, by a network device, a plurality of packets of a first packet flow, wherein the first packet flow is an elephant flow; FlowSeeris enabled network device receives a data stream which includes an elephant flow <Section: 1 Introduction, 3 Background and Motivation, 4.1 Overview>
determining, by the network device, a characteristic parameter of the first packet flow based on the plurality of packets,  wherein the characteristic parameter indicates a transmission latency of the first packet flow; and FlowSeeris enabled network device utilizes inter-arrival time of packets to determine elephant flow classification <Section: 4.2 Flow Sampling for Model Training, 4.3 Phase 1 Classification at Switches>
determining, by the network device, a forwarding policy of the first packet flow based on the characteristic parameter of the first packet flow,  Upon detecting an elephant flow based at least in part on inter-arrival time of packets, the FlowSeeris enabled network device finds the least congested path for it and installs the new path into the switches. To avoid the undesired latency during prediction and route reconfiguration, FlowSeer inserts a set of default wildcard rules to route all the flows until a better route is configured. <Section: 1.4 Overview, 4.3 Phase 1 Classification at Switches>
wherein the forwarding policy indicates latency sensitivity of the first packet flow. FlowSeer implementation addresses latency and scalability issues of elephant flows and therefore can be considered to indicate latency sensitivity since it implements the path finding and rules particularly for elephant flows <Section: 1.4 Overview, 4.3 Phase 1 Classification at Switches>
With regards to apparatus claim 9, the FlowSeeris enabled network device would implicitly includes a processor for executing stored instructions as known in the art. 
Claim(s) 2, 10
Chao teaches
wherein the characteristic parameter comprises: 
a packet time interval wherein the packet time interval is a difference between moments at which the network device receives two adjacent packets in the plurality of packets, and  FlowSeeris enabled network device utilizes inter-arrival time of packets to determine elephant flow classification <Section: 4.2 Flow Sampling for Model Training, 4.3 Phase 1 Classification at Switches>
Claim(s) 3, 11
Chao teaches
wherein the forwarding policy comprises: a forwarding path, Upon detecting an elephant flow based at least in part on inter-arrival time of packets, the FlowSeeris enabled network device finds the least congested path for it and installs the new path into the switches. <Section: 1.4 Overview, 4.3 Phase 1 Classification at Switches>
transmission quality of the forwarding path is directly proportional to the packet flow latency sensitivity. The determined least congested path would inherently include a finite transmission latency (transmission quality) which would have a proportional relationship to a corresponding packet flow latency sensitive of any flow going through said path such that a higher transmission latency in the path would cause a low rate in the packet flow and a relatively lower transmission latency in the path would cause a higher rate in the packet flow  <Section: 1.4 Overview, 4.3 Phase 1 Classification at Switches>
Claim(s) 6, 14
Chao teaches
wherein in response to the characteristic parameter comprising the packet time interval and not comprising the rate fluctuation coefficient, the determining the forwarding policy of the first packet flow based on the characteristic parameter of the first packet flow comprises: FlowSeeris enabled network device utilizes inter-arrival time of packets to determine elephant flow classification and is silent regarding rate fluctuation <Section: 4.2 Flow Sampling for Model Training, 4.3 Phase 1 Classification at Switches>
	in response to the packet time interval of the first packet flow being less than a first threshold, determining that the forwarding policy of the first packet flow is a first forwarding policy,  FlowSeeris determines classification of elephant flow, which in turn trigger a least path forwarding policy based at least on inter-packet arrival time compared to a threshold. For example, if the arrival times indicate the elephant flow is long enough, it is worth to spend detection time of one second and reconfigure a better route for its remaining packets (implement a first forwarding policy) <Section: 3.2 Motivating Analysis; 4.2 Flow Sampling for Model Training, 4.3 Phase 1 Classification at Switches; FIG. 1, 2>
	wherein the first forwarding policy indicates that the first packet flow has high latency sensitivity. FlowSeer is implemented to improve the throughput of flow by way of smaller latency. Accordingly, a reduced latency results implemented by the operations that implement a least congestion path indicates the elephant flow high latency sensitivity <Section: 1 Introduction, 4.1 Overview >

35 USC §103 - Claim Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chao (NPL: Flow Classification for Software-Defined Data Centers Using Stream Mining, 2019) 
Claim(s) 8, 16
Chao teaches
receiving, by the network device, a second packet flow, wherein the second packet flow is an elephant flow; and forwarding, by the network device, the second packet flow based on a forwarding policy of the second packet flow, implicitly taught is that the embodiments can be performed in multiple iterations. That is, implicitly taught is that the FlowSeeris implementation is not a one-time use for a single flow but the embodiments disclosed can be used subsequent times for other flows. Accordingly Chao teaches that a another, second flow elephant flow can be received, detected and another corresponding routing policy in the form of another least congested path can be determined  <Section: 1.4 Overview, 4 FLOWSEER’S DESIGN>
	forwarding, by the network device, the first packet flow based on the forwarding policy of the first packet flow, Detected flow is routed via the determined least congested path <Section: 1.4 Overview, 4 FLOWSEER’S DESIGN>
In the embodiments discussed herein, Chao does not explicitly teach
	wherein costs of the forwarding path indicated by the forwarding policy of the first packet flow are lower than costs of a forwarding path indicated by the forwarding policy of the second packet flow.
However, in other embodiments Chao teaches
wherein costs of the forwarding path indicated by the forwarding policy of the first packet flow are lower than costs of a forwarding path indicated by the forwarding policy of the second packet flow. Implicitly taught is that for each iteration of the disclosed embodiments the least congested path is dynamic such that it is not the same path for each iteration. For example, for a first elephant flow, the Flowseer may selected a first path. Subsequently, the network environment causes the first path to no longer be the least congestion path and/or no longer available but rather a second path is the least congested path. When the Flowseer implementation occurs for another iteration, a second elephant flow is detected and the least congestion path for the second flow at this instant is detected – which is the second path. Cost of a path can be measured in congestion in which a less congested path would be considered to “cost less” than a more congested path. Consequently Chao teaches that one determined least congestion path can cost less than another determined least congested path <Section: 1.4 Overview, 4 FLOWSEER’S DESIGN>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified embodiments of Chao, as discussed herein, with other embodiment(s) disclosed by Chao. One of ordinary skill in the art would have been motivated to make this modification in order to dynamically select best least congested path for the received elephant flows.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chao (NPL: Flow Classification for Software-Defined Data Centers Using Stream Mining, 2019) in view of SUZUKI_103 (US20110142103)
Claim(s) 7, 15
Chao teaches
receiving, by the network device, a second packet flow, wherein the second packet flow is an elephant flow; and forwarding, by the network device, the second packet flow based on a forwarding policy of the second packet flow, Implicitly taught is that the embodiments can be performed in multiple iterations. That is, implicitly taught is that the FlowSeeris implementation is not a one-time use for a single flow but the embodiments disclosed can be used subsequent times for other flows. Accordingly Chao teaches that a another, second flow elephant flow can be received, detected and another corresponding routing policy in the form of another least congested path can be determined <Section: 1.4 Overview, 4 FLOWSEER’S DESIGN>
	forwarding, by the network device, the first packet flow based on the forwarding policy of the first packet flow, Detected flow is routed via the determined least congested path <Section: 1.4 Overview, 4 FLOWSEER’S DESIGN>
Chao does not explicitly teach
wherein the packet flow priority indicated by the forwarding policy of the first packet flow is higher than a packet flow priority indicated by the forwarding policy of the second packet flow.
However in a similar endeavor, SUZUKI_103 teaches
	wherein the packet flow priority indicated by the forwarding policy of the first packet flow is higher than a packet flow priority indicated by the forwarding policy of the second packet flow. Routing policies can be ranked according to priority values. Accordingly taught is at least one least congested path policy having a higher priority than another routing policy. <para. 0150>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Chao with the embodiment(s) disclosed by SUZUKI_103. One of ordinary skill in the art would have been motivated to make this modification in order to improved techniques to establish a new communication path, particularly in cases where the network includes a abnormality location <para. 0030-0031>.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chao (NPL: Flow Classification for Software-Defined Data Centers Using Stream Mining, 2019) in view of Kasralikar_549 (US7817549)
Claim(s) 17, 19
Chao teaches
wherein the first forwarding policy indicates that the first packet flow has high latency sensitivity. FlowSeer is implemented to improve the throughput of flow by way of smaller latency. Accordingly, a reduced latency results implemented by the operations that implement a least congestion path indicates the elephant flow high latency sensitivity <Section: 1 Introduction, 4.1 Overview >
Chao does not explicitly teach
wherein in response to the characteristic parameter comprising the rate fluctuation coefficient and not comprising the packet time interval, the determining the forwarding policy of the first packet flow based on the characteristic parameter of the first packet flow comprises:
	in response to the rate fluctuation coefficient of the first packet flow being less than a second threshold, determining that the forwarding policy of the first packet flow is a first forwarding policy, 
	wherein the first forwarding policy indicates that the first packet flow has high latency sensitivity.
However in a similar endeavor, Kasralikar_549 teaches
wherein in response to the characteristic parameter comprising the rate fluctuation coefficient and not comprising the packet time interval, the determining the forwarding policy of the first packet flow based on the characteristic parameter of the first packet flow comprises: The disclosed statistic of “change of packet count over a time interval” is considered a characteristics parameter comprises rate fluctuation coefficient.  Kasralikar_549 is silent with regards to “change of packet count over a time interval” including a “packet time interval” and therefore is considered not have been included. <col. 3, ln 45 to col. 4, ln 13; col. 4 ln 54 to col. 5 Ln 27; Claim 14>
	in response to the rate fluctuation coefficient of the first packet flow being less than a second threshold, determining that the forwarding policy of the first packet flow is a first forwarding policy,  When a change of packet count over a time interval does not satisfy a threshold, the flow associated with said packed is processed in accordance with a particular subset of rules, which cause a particular direction or redirection of the flow’s traffic, which can be considered a first forwarding policy <col. 3, ln 45 to col. 4, ln 13; col. 4 ln 54 to col. 5 Ln 27; Claim  14>
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Chao with the embodiment(s) disclosed by Kasralikar_549. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved method of flow-aging mechanisms and packet statistics <Background, Summary>.
Claim(s) 18, 20
Chao teaches
wherein in response to the characteristic parameter comprising the packet time interval and not comprising the rate fluctuation coefficient, the determining the forwarding policy of the first packet flow based on the characteristic parameter of the first packet flow comprises: FlowSeeris enabled network device utilizes inter-arrival time of packets to determine elephant flow classification and is silent regarding rate fluctuation <Section: 4.2 Flow Sampling for Model Training, 4.3 Phase 1 Classification at Switches>
	in response to the packet time interval of the first packet flow being less than a first threshold, determining that the forwarding policy of the first packet flow is a first forwarding policy,  FlowSeeris determines classification of elephant flow, which in turn trigger a least path forwarding policy based at least on inter-packet arrival time compared to a threshold. For example, if the arrival times indicate the elephant flow is long enough, it is worth to spend detection time of one second and reconfigure a better route for its remaining packets (implement a first forwarding policy) <Section: 3.2 Motivating Analysis; 4.2 Flow Sampling for Model Training, 4.3 Phase 1 Classification at Switches; FIG. 1, 2>
	wherein the first forwarding policy indicates that the first packet flow has high latency sensitivity. FlowSeer is implemented to improve the throughput of flow by way of smaller latency. Accordingly, a reduced latency results implemented by the operations that implement a least congestion path indicates the elephant flow high latency sensitivity <Section: 1 Introduction, 4.1 Overview >
Chao does not explicitly teach
wherein in response to the characteristic parameter comprising the rate fluctuation coefficient, the determining the forwarding policy of the first packet flow based on the characteristic parameter of the first packet flow comprises:
	in response to 
the rate fluctuation coefficient of the first packet flow being less than a second threshold, 
determining that the forwarding policy of the first packet flow is a first forwarding policy, 
However in a similar endeavor, Kasralikar_549 teaches
wherein in response to the characteristic parameter comprising the rate fluctuation coefficient, the determining the forwarding policy of the first packet flow based on the characteristic parameter of the first packet flow comprises: The disclosed statistic of “change of packet count over a time interval” is considered a characteristics parameter comprises rate fluctuation coefficient.  <col. 3, ln 45 to col. 4, ln 13; col. 4 ln 54 to col. 5 Ln 27; Claim 14>
	in response to the rate fluctuation coefficient of the first packet flow being less than a second threshold, determining that the forwarding policy of the first packet flow is a first forwarding policy,  When a change of packet count over a time interval does not satisfy a threshold, the flow associated with said packed is processed in accordance with a particular subset of rules, which cause a particular direction or redirection of the flow’s traffic, which can be considered a first forwarding policy <col. 3, ln 45 to col. 4, ln 13; col. 4 ln 54 to col. 5 Ln 27; Claim  14>
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Chao with the embodiment(s) disclosed by Kasralikar_549. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved method of flow-aging mechanisms and packet statistics <Background, Summary>.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chao (NPL: Flow Classification for Software-Defined Data Centers Using Stream Mining, 2019) in view of ABRAHAM_938 (US20170317938)
Claim(s) 5, 13
Chao does not explicitly teach
wherein in response to the characteristic parameter of the first packet flow comprises the rate fluctuation coefficient of the first packet flow, the determining the characteristic parameter of the first packet flow based on the plurality of packets comprises:
	determining, by the network device, a rate of the first packet flow based on an obtained packet of the first packet flow and based on a second cycle in a first time period, 
	wherein the plurality of packets are packets obtained in the first time period; and
	determining, by the network device, the rate fluctuation coefficient of the first packet flow based on a plurality of rates determined in the first time period.
However in a similar endeavor, ABRAHAM_938 teaches
wherein in response to the characteristic parameter of the first packet flow comprises the rate fluctuation coefficient of the first packet flow, the determining the characteristic parameter of the first packet flow based on the plurality of packets comprises:
	determining, by the network device, a rate of the first packet flow based on an obtained packet of the first packet flow and based on a second cycle in a first time period, wherein the plurality of packets are packets obtained in the first time period; and determining, by the network device, the rate fluctuation coefficient of the first packet flow based on a plurality of rates determined in the first time period. An average injection rate (rate fluctuation coefficient) over a sliding window of a number (first time period) is based on an average of a first injection rate (a rate of the first packet flow) of a first discovery interval (first cycle) and a second injection rate (another rate of first packet flow) of a second discovery interval (second cycle). The injected packets over the window can be considered all obtained packets in the first time period. The second discovery interval can be considered a second cycle within the window where second injection rate is based on the number of injections and the second discovery interval. <para. 0149-0150>.
	Effectively the limitations are directed to determining a primary rate based on a plurality of other rates, where the other rates are included in one of multiple cycles in a first time period. This is basically taking a window and partitioning the window into at least two sub-durations, where the rate of each sub-division is determined. Thereafter an average rate for the window is calculated using (based on) the rate of each individual sub-division. 
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Chao with the embodiment(s) disclosed by ABRAHAM_938. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved methods for determining a schedule of data transmission in order to e.g., ensure QoS is met including target latency <para. 0022, 0028>.

Relevant Cited References

US20200014619
US20110138463
US20030023733
US20100165878

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415